Case 0:20-cv-62138-RS Document 1 Entered on FLSD Docket 10/21/2020 Page 1 of 6

                                                                        FILED BY                    D.C.
                           U M TED STA TES D ISTR ICT CO IJR T
                                                                              02T 21 2229
                           SO IJTH ER N DISTR ICT O F FL O R ID A              ANGELA E.NOBLE
                                                                              CLERK lJ,s.Dlsl cm
                                                                             s.D.OFFI.A.-FI LAUD.

 A LVA RO R .TOCO R A
        Plaintiff


 Vs                                              CA SE #: 20cv62138


 JEFFERSON CAPITAL SYSTEM S LLC
      Defendant


                                        COM PLAG T
          Plaintiff,Alvaro R.Tocora,individually,hereby suesDefendrmtJEFFERSON
 CAPITAL SYSTEM S LLC andalleges;
                               PR ELM N V Y STA TEG N T
       1.Thisisanactionfordamagesandinjlmctivereliefbroughtby PlaintiF against
 DefendantfordamagesforviolationsoftheFairDebtCollectionPracticesAct(FDCPA)15USC
 j1692et.seq,fordamagesforviolationoftheFairCreditReportingAct(FCRA)15USC j
 1681b etseq.and fordamagesforviolation oftheFloridaConsllmerCollection PracticesAct
 (FCCPA)FLA STAT j559(PartVl).
        2.PlaihtiffcontendsthattheCollection Company Defendanthave violated such lawsby
 attempting to collectarlalleged debt
                               JIJW SD ICTIO N AO    V EN IJE
       3.JurisdictionofthisCourtarisesunder15U.S.C.j1681p,j1692k (d),Fla.Stat.
 j47.051,andsupplementaljurisdictionexistsforthesGte1aw claimspursllnntto28U.S.C.
 j1367.
       4.Venueisproperpursllantto28U.S.C.j1391bandFla.Stat.j559.77.Venueintlzis
 Districtisproperin thatthePlaintiffresideshere,theDefendanttransactsbusinesshere,and the
 conductcomplained ofoccurred here.
        5. '
           I'
            hisisan adion fordam ages,which m ay exceed $7,000.00 dollars.
                                         PARTIES
        6.PlaintifllAlvaroR.Tocorw isanatllmlpersonandisaresidentoftheStateofFlorida.
                                             1
Case 0:20-cv-62138-RS Document 1 Entered on FLSD Docket 10/21/2020 Page 2 of 6



          7.Upon information and beliefDefendaptaJEFFERSON CAPITAI.SYSTEM S LLC
 CJEFFERSOND,isadebtpurchaserandcollectorasdefmedby 15U.S.C.j1692a(6),a
 Gçfi'rnisherofirzformation''asdefmepby 15U.S.C.j 1681s-2 andaOserofinformation''as
 defmedby 15U.S.C.j1681m andisalsoafor-proftlimitedliabilitycompanywithabusiness
 addressat16 M cleland Rd,SaintCloud,M N 56303.JEFFERSON usesinstmm entality of
 interstatecom merçeorthemailin abusinessfortheprinciplepurposeofcollection ofa11sortsof
 debts.
          8.A11conditionsprecedentto thebdnging ofthisaction hasbeen performed,waived or
 excused.
                                FACTU AT,ALLEGAH O NS
          9.Plaintiffisanaturalpersonallegedlyobligatei topayadebtmssertedtobeowedor
 duea creditor.
      10.Plaintil salleged obligation,owed ordue,orasserted to beowed ordueacreditor,
 arises9om atransactioninFhichthemoney,property,insurance,orservicesfhntarethesubject
 ofthetransaction were incurredprim arily forpersonal,fnmily,orhousehold purposes.
      11.Defenflnntisaflzrnisherofinformationgovernedby theFCRA,15U.S.C.j1681s-2.
       12.On Jtme3,2020,Plaintiffrequested by USPS hisconRqzm ercreditReport9om
 Experian,EquifaxandTransUnion (collectively theGconszlmerreportingagencies''orthe
 ucRAsMl
       13.On Jtme 18,2020 Plaintiffreceived acopy oflzisconsnmercreditreportfrom the
 CRAS.
     14.Afterreview ofhisTransUnion and Experian creditreportPlaintiF discovered that
 DefendantJEFFERSON wasreporting akadelineon anon-existing debtsinceNovember2018.
       15* On June29;20205 Plaintiffsentadispute letterto the ECCRAS''afterfmding defendant
 JEFFERSON and otherentitiesthathewaslmfam iliarwith in thereports.
       16.On July 30,2020 Plaintiffreceived aresponsefrom TransUnioxistating thatalleged
 JEFFERSON accountwasveritled and thatitwmsaccurate.
      17.On July 30,2020 Plaintiffreceived aresponse 9om Experian updating thr alleged
 JEFFERSON accotmt.
          18.Oninformationandbelief,eachCRA forwardedPlaintif/sdisputestoDefendant
 JEFFERSON through thecreditindustry'sEte-oscm''system and in responseto the dispuse,

                                              2
Case 0:20-cv-62138-RS Document 1 Entered on FLSD Docket 10/21/2020 Page 3 of 6



 D efendantJEFFERSON sim ply responded thatithad Etverified''thatthe alleged account
 belonged to itand wasow ed by the Plaintif.
       19.On inform ation and belief,DefendmztJEFFERSON standardprocedtlreforreceiving
 and processing consumerdisputesisto do so entirely by automated response.ltdoesnotconduct
 a substantive investigation.Literally nothing isdoneto hw estigate any dispute.
      20.DefendantJEFFERSON also knew when itreceived Plaintifrsdisputethatitdid not
 haveany ACCOUNT LEW L DOCUM EN TS to supportthealleged debt.Defendant
 JEFFERSON only lawfuloption wasto deletethetradeline.
      21.DefendantJEFFERSON had actllnlknowledgethattlzisiswhattheFCM required-a
 ttm enningfulsearching inqtliry''and thatDefendantJEFFERSON could notreportorN erify''the
 accounttradelinetothe CM swhen itlacked ACCOUNT LEVEL DOCUM ENTS.
      22.DefendantJEFFERSON did notperform areasonablereinvestigation and knowingly
 and willfully continuedto furnish unverified,derogatory andinacctlrateinform ation totheCRAS
 since July 30,2020to thepresent.
       23.Discovery ofviolationsbroughtforth herein occtm '
                                                          ed on June 18,2020,and arewithin
 thestatuteoflimitationsasdefmedin F.C.R.A 15U.S.C.j1681p.
      24.On August7,2020 PlaintiF sentaValidation letterto defendantJEFFERSON as
 required by theFDCPA.
      25.On orr ound September12n2020,Plaintiffreceived aletter9om JEFFERSON
 attempting tocollectan alleged debt.
       26.The letterincluded astatem entthatJEFFERSON hmspurchasethe alleged accountbut
 failsto inform ed Plaintiffwho wasitbought9om and failed to clearly statethenam eofthe
 alleged originalcreditor.
      27.Also,atthe bottom ofthepagethesfatem ent,tdtlaiscom munication isan attem ptto
 collectadebt.Any information obtained willbeused forthatpurpose''wasincluded.
       28.N o validation wasprovided and the Septem ber 12th letterw as a violation ofthe
 FDCPA 1692 g(b)
      29.Furthermore,D efendnntJEFFERSON failed to send a30-day validationN oticewithin
 5 daysofreporting allegedtrade-linewith Transunion and Experian.
      30.'l'he30-day validationNoticewasneversentby DefendantJEFFERSON.



                                               3
Case 0:20-cv-62138-RS Document 1 Entered on FLSD Docket 10/21/2020 Page 4 of 6



      31.Defendantsregularly usethem ailin abusinesstheprincipalpurposeofwllich isthe
 collection ofdebts.
      32.Plaintiffsentanoticeto DefendantJEFFERSON ofitsviolationsoftheFDCPA,
 FCCPA and FCRA.
               .Thiswassentin an eflbrtto m itigate dnm agesand reach asettlem entforits
 violationsofFederaland SoteLaw.JEFFERSON ignored PlaintiY sNotice.
                                          COUNT I
  VIOM TION OF FM R DEBT COLLW TION PM CTICESACT (FDCPA),1:U.S.C.
                     91692BY DefendantJEFFEM ON
      33.Plaine allegesandincorporatestheinform ation in pgrv aphs1through 32.
      34.Plaintifl-isaconsllmerwitbinthemeaningoftheFDCPA,15U.S.C.j1691a(3).
      35.ThePlaintil hasbeenthesubjectofcollection activityarisingfmm anallegedand
 non-existing Consllmerdebt.
      36.DefendantisadebtcollectorwithinthemeaningoftheFDCPA,15U.S.C.91692a(6).
      37.DefendantJEFFERSON violated91692eandj1692e(10),bytheuseofany false,
 deceptiveorrnisleading representation otmeanAin connection w1111thecollection ofan alleged
 debt.By falselyrepresenting directly orindirectly,expressly orby implication thatitwmsin
 possession ofthe Raccountleveldocnm entation''needed to perform areasonableinvestjgation
 aAerPlaintiffdisputed thealleged accountw1t11theCRA's.
       38.DefendantJEFFERSON reported a tradelinein an attempttocollectan alleged debt
 knowing thatthey werenotin possession ofany çtaccotmtleveldoctlmentations''to provetheir
 case.The actofm isrepresentingthelegalstatusofan alleged and non-existing debtisaviolation
 of91692e(2).
      39.DefendantJEFFERSON violated 51692e(5),bythreateningtotA eanyactionthat
 cannotlegally betaken orthatisnotintendedto betaken whenthey reported atradelinetmder
 falsepretenses,attempting to collectan alleged andnon-existing dçbt.
      40.DefendantJEFFERSON violated j1692e(8)whenthèythreaten orcommunicatefalse
 creditInform ation tothe CRA's.
      41.DefendantJEFFERSON violated 91692 g,when itfailedtosehda30dayvalidation
 Notice within 5daysofreporting alleged trade-linew1111TransUnion and Experian.
       42.DèfendantJEFFERSON violated51692g(b);collectormustceasecollection eForts
 untildebtisvalidated.PlaintiF requested validation.Defendantfailed to validateand the

                                               4
Case 0:20-cv-62138-RS Document 1 Entered on FLSD Docket 10/21/2020 Page 5 of 6



 September12th letterwasaccordlg tothestatem entatthe bottom ofthepage;tç..........an
attemptto collectadebt.Any intbrm adon obtnined willbeused forthatpurpose''
      43.Asaresultofthisconduct,action and inaction ofDefendant,thePlaintiffsuflkred
          C

actualdam agesincludingwithoutlim itation,by exampleonly:lossofcredit,damageto
reputation,embarrmssm ent,hllm iliation and otheremotionaland mentaldiskess.
 W IIEREFORE,PlaintiF demandsjudgmentfordamagesagainstDefendantJEFFXRSON and
actllnlorstatutory damages,and punitivedamages,attom ey'sfeesand costs,pm suantto
 FDCPA,15U.S.C.91692k.

                                        COUNT H

 W OLATION OF THE FM R CREDIT REPORTING ACT (FCRA),15U.S.C.j 1681s-2(b)
                             BY DEFENDANT JEFFERSON
      44.Plainiffallegesand incom oratestheinform ation in paragraphs1through 43.
      45.PlaintiffisaconsumerwilhinthemenningoftheFCRA ,15U.S.C.j1681a(c).
      46.DefendantJEFFERSON isa filrnisherofinformation within themeaningoftheFCRA,
 15U.S.C.91681s-;andauserofinformationasdesnedby 15USC 1681m.
      47.Ononeoccmsion within thetwoyearspriortothefling ofthissuit,by exampleonly
 andwithoutlimitations,JEFFERSON WolatedtheFairCreditReportingAct,15U.S.C.j 1681s-
 2(b)byfailingtofullyandpropetlyinvestigatethePlaintiffsdisputeregardingtheallegçd
 account,and/or by reporting inacc= telytheresultsofsuch investigation.
        48.Asarestlltofthisconduct,action and inaction ofJEFFERSON,the Plaintifl-se ered
 actllnldnm agesincluding withoutlimitationsby example only:lossofcredltadsm ageto
 repuGtion,embanw sm ent,hllmiliation and otherem otionaland mentaldiskess.
      49.JEFFERSON 'Sconduct,gction and inactionswerewillful,rendering itliablefor
 ptmitivedamagesinanamounttobedeterminedbytheCourtpttrsllantto 15U.S.C.j1681n.In
 thealternative,JEFFERSON wœsnegligent,entitling thePlaintx to recoverunder15U .S.C.
 j1681o,
       WHEREFORE,PlaintiF demandsjudgmentfordpmagesagainstDefendant
 JEFFERSON nnd $1,000.00 foractualorstatutory dam agesperviolation,and ptmitive dnmages,
 attom ey'sfeesand costs,ptlrslontto 15U.S.C.j1681nandj1681o.


                                             5
Case 0:20-cv-62138-RS Document 1 Entered on FLSD Docket 10/21/2020 Page 6 of 6



                                             COUNT IH
         W OLATION OF FLOW DA CONSIM               R COLLECTIO N PM CTICES ACT
           (FCCPA)FLA SIW T j5597 a/ W )BY DEFENDW                JEFFERSON
      50.Plaintiffallegesand incorporatestheinform ation in parar aphs 1through 49.
      51.PlaintiF ipaconsumerwithinthemenningof5559.15(2).
      52.DefendantJEFFERSON isadebtcollectorwithinthemeaningofj559.55(6).
      53.DefendantJEFFERSON violated 9559.7249)byclaiming,attemptingorthreatepingto
enforceadebtknowingthatthedebtwasno$legitimate orby asseling theexistenceofsom e
otherlegalrightknowing thattherightdoesnotexist DefendantJEFFERSON claimedto have
thelegalrightto collectan alleged and non-existing debtofthePlaintil-when itkeptreporting
 sam eafterPlainti/ sdisputewith theCRA's.
       W HEREFORE,PlaintiffdemandsjudgmentfordnmagesagainstDefendsnt
 JEFFERSON foracfllalorstatutoryHamages,andpunitivedamages,attomey'sfeesandcosts,
  t
 pmsuanttoFla.Stat.j559.77.
                              DEM AND FO R JURY TRIAL
                                    ,b
       Plaintiffhereby dem andsatrial yjuryofa11issuessotriableasamatteroflaw.
 Respectfully sub Yed,                                      Octobet21,2020


 AlvaroR.Tocora
 370(NW 76AVE Apt.207
 M ARGATE,FL 33063
 processlg8s@ outlookcom




                                              6
